One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market.In reviewing the materials contained in The Patient Investor and this Quarterly Report, please consider the information provided on this page.While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek.We candidly discuss a number of individual companies.Our opinions are current as of the date they were written but are subject to change. We want to remind investors that the information in this report is not sufficient on which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.Ariel Fund and Ariel Appreciation Fund invest primarily in small and mid-sized companies.Investing in small and midcap stocks is riskier and more volatile than investing in large cap stocks, in part because smaller companies may not have the scale, depth of resources and other assets of larger firms.Ariel Fund and Ariel Appreciation Fund often invest a significant portion of their assets in companies within the financial services and consumer discretionary sectors and their performance may suffer if these sectors underperform the overall stock market.Additionally, Ariel Focus Fund invests in large-capitalization stocks and is a nondiversified fund, which means its investments are concentrated in fewer names than diversified funds, such as Ariel Fund and Ariel Appreciation Fund.Ariel Focus Fund generally holds 20 stocks and therefore may be more volatile than a more diversified investment.Equity investments are affected by market conditions. Performance data quoted is past performance and does not guarantee future results.The performance stated in this document assumes the reinvestment of dividends and capital gains.We caution shareholders that we can never predict or assure future returns on investments.The investment return and principal value of an investment with our Funds will fluctuate over time so that your shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted in this report.For the period ended December 31, 2010, the average annual total returns for the one-, five- and ten-year periods for Ariel Fund and Ariel Appreciation Fund were +25.97%, +2.93% and +7.03%; and +19.61%, +4.79% and +7.22%, respectively.For the period ended December 31, 2010, the average annual total returns of Ariel Focus Fund for the one-, five- and since inception (June 30, 2005) periods were +11.13%, +0.92% and +1.86%, respectively.To access our performance data current to the most recent month-end, visit our website, arielinvestments.com. As of September 30, 2010, Ariel Fund and Ariel Appreciation Fund had annual expense ratios of 1.06% and 1.18%, respectively.As of September 30, 2010, Ariel Focus Fund had an annual net expense ratio of 1.25% and a gross expense ratio of 1.58%.The Fund’s adviser, Ariel Investments, LLC is contractually obligated to waive fees or reimburse expenses in order to limit Ariel Focus Fund’s total annual operating expenses to 1.25% of net assets through the end of the fiscal year ending September 30, 2012.After that date, there is no assurance such expenses will be limited. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing.For a current summary prospectus or full prospectus which contains this and other information about the Funds offered by Ariel Investment Trust, call us at 800.292.7435 or visit our website, arielinvestments.com.Please read the summary prospectus or full prospectus carefully before investing.Distributed by Ariel Distributors, LLC, a wholly owned subsidiary of Ariel Investments, LLC. ARIEL INVESTMENT TRUST c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 800.292.7435| arielinvestments.com Turtle TalkIntroducing Ariel Discovery Fund! Ariel Discovery Fund (ARDFX), available to shareholders beginning February 1, 2011, is our new small-cap, deep value mutual fund managed by Lead Portfolio Manager David M. Maley and Portfolio Manager Kenneth E. Kuhrt. Together, the management team brings over 30 years of investment experience. Small stocks have historically done best coming out of a recession. As such, this new fund will provide an opportunity for long-term investors to take advantage of deeply undervalued stocks, while providing a margin of safety. Our knowledge of companies within this market capitalization runs deep and we are delighted our shareholders will now have access to a small-cap, deep value mutual fund. To learn more about Ariel Discovery Fund and become an investor, visit our award-winning website, arielinvestments.com or call 800.292.7435 to speak to an investment specialist today. Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month end may be obtained by visiting our website, arielinvestments.com. Dear Fellow Shareholder:For the quarter ended December 31, 2010, the small-to-mid sized companies comprising Ariel Fund jumped +13.54%, which was within shouting distance of the Russell 2500 Value Index’s +13.84% gain and well ahead of the large-company Standard & Poor’s 500 Index’s +10.76% return. Meanwhile, the Russell 2500 Index earned +14.86%. The performance story is remarkably similar for Ariel Appreciation Fund, which rose +12.21% during the quarter—a hair shy of the +12.24% return of the Russell Midcap Value Index and also just below the Russell Midcap Index’s +13.07% rise. As The New York Times noted, “A VERY strong final quarter gave the stock market a second consecutive winning year as corporate earnings excelled…”1 Against this backdrop, Ariel Fund managed another good year—gaining +25.97% versus +24.82% for the Russell 2500 Value Index and +26.71% for the Russell 2500 Index. In general, smaller-company portfolios moved significantly ahead of the S&P 500, which earned +15.06% in 2010—not at all surprising since small caps typically lead coming out of a recession. Besides that obvious tailwind, Ariel Fund was boosted by big gains among its consumer discretionary holdings. Lagging returns among the Fund’s health care and producer durables names detracted from results but actually give us reason to believe Ariel Fund still has room to rise. Although Ariel Appreciation Fund posted a strong absolute return with its +19.61% full-year gain, it fell short of both the Russell Midcap Value Index as well as the Russell Midcap Index, which rose +24.75% and +25.48%, respectively. The Fund’s growing health care weighting caused the most pain. Meanwhile, Ariel Appreciation Fund’s producer durables stocks had nice gains—just not as nice as those of the benchmarks. Although health care issues are still languishing under health care reform clouds, we remain enthusiastic about their prospects—especially when one considers the aging Baby Boomers and their exploding health care needs. We are similarly optimistic about the producer durables sector that is poised to rise as the U.S. economy continues to strengthen. Risky Business? The roller coaster analogy has been frequently used to describe stock market performance in recent years. In some ways, the comparison is perfect and obvious. The market’s precipitous fall in 2008 was followed by a dramatic rise in 2009 and then another increase, though less spectacular, in 2010—with numerous twists and turns along the way. Many investors would easily liken the journey to a white-knuckle ride—although less fun than those found in amusement parks. At Ariel, our own portfolios went along for the ride. This performance has generated questions about portfolio volatility with some even expressing reservations about our approach despite our remarkable recovery. To be clear, we know we are not being singled out in this conversation. As Barron’s recently noted, “…part of the pressure on the asset managers serving U.S. investors—in particular, those who are buying U.S. stocks—is the volatility…So many funds have a twofold head wind of decreasing risk tolerance among investors and increasing volatility in their funds’ performance.”2 Volatility has led to risk-aversion, and risk has subsequently become a four-letter word. As such, in this quarterly letter, we seek to address the often uncomfortable issue of volatility and the risk-aversion it has spawned, head-on. The Patient Investor December 31, 2010
